Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 07/24/2020 and 07/30/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
4.	The amendment filed 12/22/2021 has been entered. Independent claim 1 was amended by Applicant without the addition of new matter. Additionally, claims 15-17 have been cancelled, but the subject matter has been introduced into claim 1, ultimately changing the scope of claim 1. Claims 18-19 have been amended to correct dependency. Overall, Applicant’s amendments to the claims have overcome each objection and 35 USC § 103 rejection previously set forth in the Non-Final Office Action mailed 09/28/2021
Independent claim 1 is allowed, along with claims 2-6, 8-14, and 18-19 depending directly and indirectly from said independent claims. 
The following is an examiner’s statement of reasons for allowance: The amendments to claims 1-6, 8-14, and 18-19 are persuasive and overcome previous claim objection and 103 rejections.
Claim 1 has been amended to include claims 15-17. The closest relied upon prior art of record is Zhang et al. (CN-204293325-U). Zhang discloses an orthopedics restoration fixation device (Page 3/8, Paragraph 14 and Figure 1, Fast bone fracture fixing plate), comprising: a clamping mechanism 1,6,4,2,9 (Page 3/8, Paragraphs 14-15 and Figure 1, support plate 1, arc-shaped fixing plates 6, and upright posts 4, screw 2, and rotating handle 9. These are the same structures to the first base, first clamping assembly, and second clamping assembly of the clamping mechanism as described by the 112f analysis in the Non-Final rejection mailed 09/29/2021), comprising: a first base 1 (Page 3/8, Paragraphs 14 and Figure 1, support plate 1); a first clamping assembly 6,4 (Page 3/8, Paragraph 15 and Figure 1, the left arc-shaped fixing plate 6 is an equivalent structure to the concave first clamping member of the first clamping assembly and the left upright post 4 is an equivalent structure to the first support member of the first clamping assembly as described in the 112f analysis) and a second clamping assembly 6,4 (Page 3/8, Paragraph 15 and Figure 1, the right arc-shaped fixing plate 6 is an equivalent structure to the concave second clamping member of the second clamping assembly and the right upright post 4 is an equivalent structure to the second support member of the second clamping assembly as described in the 112f analysis) cooperating with each other and adjustably mounted (Page 3/8, Paragraph 14, supporting plate 1 is provided with a horizontal arrangement of the screw 2, the screw 2 is set at two sides of the moving block 3, the screw 2 of the moving block 3 on two sides opposite to the screwing direction, so that when rotating the screw 2, can realize the moving block 3 of two sides of screw 2 close to each other or away from each other, so as to fix or loosen of the fracture part 6) on the first base 1; and an adjustment assembly 2,9 (Page 3/8, Paragraphs 14-15, screw 2 is an equivalent structure to the first screw rod and second screw rod of the adjustment assembly as described in the 112f analysis above. Also, rotating handle 9 is an equivalent structure to the first rotation shaft, operation part, first bevel, second bevel gear, and third bevel gear of the adjustment assembly as described in the 112f analysis) mounted on (Figure 1, screw 2 mounted on supporting plate 1) the first base 1 and configured to move the first clamping assembly 6,4 and the second clamping assembly 6,4 towards each other or away from each other (Page 3/8, Paragraph 14, when rotating the screw 2, can realize the moving block 3 of two sides of screw 2 close to each other or away from each other, so as to fix or loosen of the fracture part 6).
Neither Zhang nor the prior art of record teach or render obvious “a bracket movably connected between the fourth base and the shock absorbing mechanism; a third screw rod provided on the bracket; and a slider threadedly connected to the third screw rod and slidably supported to the inclined guide rail, so that the bracket moves when the slider is driven by the third screw rod to move along the inclined guide rail; wherein the bracket comprises: a supporting rod, and a second sleeve provided on the fourth base; wherein the supporting rod has a first end connected to the shock absorbing mechanism and a second end retractably connected in the second sleeve, so that the shock absorbing mechanism is movable relative to the fourth base,” in combination with the other recited elements of claim 1.
Claim 1 has been amended to overcome all claim objections.
Claims 18-19 have been amended to depend on non-cancelled claims. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786